                     Case 20-11100     Doc 34     Filed 09/23/20    Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Baltimore Division

In re:                                        *
ROBIN GODSHELL                                *       Case No.: 20-11100
                                              *
                Debtors                       *       Chapter 13
                                              *
*         *     *       *      *       *      *       *      *       *       *         *   *

US BANK TRUST NATIONAL                        )
ASSOCIATION AS TRUSTEE OF TIKI                )
SERIES III TRUST                              )
MOVANT,                                       )
                                              )
V.                                            )
                                              )
ROBIN GODSHALL                                )
314 Pinewood Road                             )
Dundalk, MD 21222,                            )
DEBTOR,                                       )
                                              )
PATRICIA A. WORLEY                            )
314 Pinewood Road                             )
Dundalk, MD 21222,                            )
CO-DEBTOR,                                    )
                                              )
ROBERT S. THOMAS, II,                         )
TRUSTEE                                       )
300 E Joppa Road, Suite 409                   )
Towson, MD 21286,                             )
RESPONDENTS.                                  )                                            *
*      *     *       *      *          *      *       *      *       *       *         *   *

                            RESPONSE TO NOTICE OF DEFAULT

       NOW COMES, Robin Godshall, Debtor/Respondent by and through her attorney,
Nicholas J. Del Pizzo, III, and hereby respond to the Notice of Default and for cause states:

                1.      That Debtor denies the allegations in the Notice of Default.

          WHEREFORE, Debtors respectfully request a hearing be scheduled with regard to this
matter.
                 Case 20-11100     Doc 34    Filed 09/23/20      Page 2 of 2




                                          Respectfully submitted,

                                          /s/Nicholas J. Del Pizzo, III
                                          Nicholas J. Del Pizzo, III, 24666
                                          7222 Holabird Avenue
                                          Baltimore, MD 21222
                                          410-288-5788
                                          email: njdelpizzo@aol.com

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 23rd day of September, 2020, I reviewed the Court's
CM/ECF system and it reports that an electronic copy of the Debtors' Response to Notice of
Default will be served electronically by the Court's CM/ECF system on the following:


   •   Christopher Tadeus Peck cpeck@mtglaw.com, ecfnotifications@mtglaw.com
   •   Robert S. Thomas ECF@ch13balt.com, rthomas13@ecf.epiqsystems.com

       I HERBY FURTHER CERTIFY that on the 23rd day of September 2020, a copy of the
Debtor's Response to Notice of Default was also mailed first class mail, postage prepaid to:


Office of the US Trustee     Robin Godshall
101 W. Lombard St.           314 Pinewood Road
Suite 2625                   Dundalk, MD 21222
Baltimore, MD 21201          Debtor

Patricia A. Worley
314 Pinewood Road
 Dundalk, MD 21222

                                          /s/Nicholas J. Del Pizzo, III
                                          Nicholas J. Del Pizzo, III
